The defendant contends that he was denied his right to a fair trial by the combined prejudicial effect of a prosecution witness’s statement which implicitly informed the jury that he had a prior conviction and the court’s curative instruction in relation thereto. We disagree.
Any prejudice which might have arisen as a result of the prosecution witness’s statement was eliminated when the court sustained the defense counsel’s objection and administered prompt and, contrary to the defendant’s contention, effective curative instructions (see, People v Santiago, 52 NY2d 865). The defense counsel’s motion for a mistrial was therefore properly denied. Kunzeman, J. P., Balletta, Miller and Ritter, JJ., concur.